DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 15, and 19 are currently pending.
Claim 13-14 and 16-18 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Response to Amendments
Applicant’s amendments to the claims filed 02/22/2022 and 03/18/2022 have been entered.
Claims 1, 4, and 19 have been amended.
The Section 112(a) enablement rejection has been updated to reflect Applicant’s amendments.
The Section 112(a) new matter rejection has been withdrawn due to Applicant’s amendments.
A new Section 112(a) new matter rejection has been implemented on all of the claims to reflect Applicant’s amendments. 
Additionally, a new matter objection has been implemented to the specification and the drawings in view of Applicant’s amendments to the spec and drawings.

Specification and Drawings
The amendment filed 03/18/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Regarding the amendments, specifically paragraphs [0027], [0034], and [0035], add discussion and additional annotations to Figures 2 and 4 to more specifically define a new height direction (DH) and a new length direction (DL) metric which is utilized to further define the claimed perforation pattern. Additionally, amended Fig. 4 is described in amended par. [0035] as additionally having additional edge areas 62 and 64 having no perforations.  However, there is no previous discussion in the specification of such metrics and in fact the DH in Fig. 2 conflicts with DH in Fig. 4 as Fig. 2 has no “edge areas” and there was no explanation of these edge areas or DH or DL metrics being utilized as part of the “optimized” perforation pattern previously described in paragraph [0035] leading to the claimed properties. While the height of the geocell strip is discussed in the originally filing, such as in paragraph [0025], the height of the “central perforation pattern” was never disclosed and makes the distinction of the DH metric from amended Fig. 2 and Fig. 4 seem conflicting. As such, the amendments to the specification and drawings do not appear to have support in the originally filed specification or drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 4,
There appears to be no support in the specification for each cell wall having a central perforated area “along the height direction DH containing a pattern of perforations and upper and lower edge areas above and below the central perforated area which do not have any perforations”. The amendment to the specification and drawings which Applicant made to give support to this amendment are considered new matter for the reasons listed above. Additionally, in the case of the claim amendments to claims 1 and 4, original Figures 1 and 2 show no edge areas with no perforations along what Applicant considered the DH metric and Figure 4 clearly shows there are perforations above and below the perforation pattern (see circled and squared areas in adapted Figure 4 below depending on which perspective is considered “above” and “below”) and there is no explanation in the specification (except for the amended paragraphs which are considered new matter) explaining the upper and lower edge areas. That is, there is no explanation in the specification as to the DH metric, DL metric, edge areas which leads one to achieve a central perforation pattern on a geocell strip having the claimed properties. Thus, there appears to be no support for the claim amendments requiring, broadly speaking, broad generically defined edge areas along a DH direction which contain no perforations as these orientations and edge region placements were not described or discussed in the originally filed specification or drawings.

    PNG
    media_image1.png
    501
    336
    media_image1.png
    Greyscale

Regarding claims 2-3, 5-12 and 15,
Claims 2-3, 5-12, and 15 are rejected due to their dependency on claims 1 and 4.

Claims 1-12, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Given the broad disclosure of the perforations to be a “central pattern of perforations” or “single perforated area containing a pattern of perforations”  to be characterized by an installation strain of at most 3.5% or a service strain of at most 3.0%, it is unclear to those with ordinary skill in the art as to the scope of what an optimized “central pattern of perforations” structure would be configured to yield the claimed installation strain and service strain properties when tested in the claimed manner (see claim 6) such as in response to a 6.1 kN/meter load test. That is, the disclosure does not provide any structural dimensions or guidance as to what the claimed “central pattern of perforations” or a “single perforated area containing a pattern of perforations” would be required to meet the aforementioned claimed properties and would thus require undue experimentation for one of ordinary skill in the art.
Case law holds the applicant’s specification must be “commensurately enabling [regarding the scope] of the claims” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-12 and 15 can be used as claimed and whether claims 1-12 and 15 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 2986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claims 1-12 and 15, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-12, 15, and 19 read on any regular perforation pattern on the polymeric strips, a pattern with any amount of non-perforated areas above and below a “pattern” result in a service strain of at most 3.0% and/or an installation strain of at most 3.5% while the specification discloses no specifics on the claimed perforation pattern, such as perforation size, shape, dimensions, alignment, spacing between perforations, area of perforation coverage, and so forth and does not even mention that the perforation pattern is a “central pattern of perforations” or “singular pattern” within the defined area which leads to the claimed unchanged shape upon the claimed test. A “central pattern of perforations” or a “single pattern of perforations” could read on a numerous variety of potential patterns which all alter the aforementioned perforation characteristics and combine them with numerous patterns of perforations such as arranging the perforations in a star patterns, circular patterns, spiral patterns, square patterns, rectangular patterns, octahedral patterns, starburst patterns, combinations and so forth. The potential patterns increases greatly when one of ordinary skill in the art considers changing the spacing’s between the perforations, such as the first two rows of perforations may be spaced further than the second and third rows of perforations in combination with other characteristics such as the size, shape, depth, and a mixture of the aforementioned characteristics and so forth of the actual perforation structure. Additionally, the specification just broadly states the perforation patterns are “optimized” and even states that the cell walls can be perforated and/or embossed, which implies the perforations are optional (See Applicant’s PGpub: par. 0029). Further, the figures, on which Applicant is relying, show perforated strips undergoing the claimed test, are stated to be merely schematic representations based on convenience and the ease of demonstrating the present disclosure and are not intended to indicate relative size and dimensions of the devices or components thereof (see Applicant’s PGpub: par. 0019).
(b) There is no direction or guidance presented for optimizing the central or singular perforation pattern of perforations, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, mixtures of the aforementioned characteristics or perforation shapes, and so forth, as described previously, which Applicant would consider to meet the claimed invention to result in a central or singular pattern of perforations avoiding local plastic yield under the claimed conditions. Further, a regular perforation pattern encompasses every pattern which comprises a plurality of perforations that isn’t irregular, rendering it unclear as to what central or singular “pattern of perforations” would result in the “optimized pattern of perforations” that passes the claimed test or properties.
(c) There is an absence of working examples concerning the optimization of the single or central perforation pattern structure considered by Applicant to be configured to satisfy the claimed properties. The alleged working and comparative examples in the figures are described as merely schematic representations and the specification does not go into any detail as to the specifics of said single or central pattern of perforations dimensions or characteristics as explained in previous points.
That is, the factors described in In re Wand have been fully considered and are specifically addressed as follows:
The breadth of the claims; (as explained above, the claims are broad in terms of the single or central “pattern of perforations” as no guidance has been provided on what structurally constitutes or would satisfy an “optimized” pattern of circular perforations, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, combination of the aforementioned characteristics or a mixture of perforation shapes and so forth that avoid plastic yield when tested in the claimed manner)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (The geocell formed from a plurality of perforated polymeric strips having single or central patterns perforations as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various perforation patterns to arrive at the claimed geocells having the claimed installation strain properties and improved avoidance to local plastic yield when tested under the claimed conditions)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; (the direction in the specification is lacking any details on how to optimize the pattern of circular perforations or what may be considered a single optimized pattern in terms of structure, such as perforation size, dimensions, alignment, spacing between perforations, area of perforation coverage, combinations of size/shapes or other characteristics, and so forth)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement issue.
	Response to Arguments
Applicant’s arguments filed 03/18/2022 have been fully considered but they are not found persuasive. There appears to be no relevant arguments to the currently pending claims in the arguments filed 02/22/2022.
Applicant argues that there is support for the amendments to claims 1 and 4 in the original drawings, namely a length direction DL and a height direction DH in Figures 2 and 4 along with a central perforation pattern with edge regions above and below said pattern that is free of perforations.
The argument is not found persuasive for the reasons listed above in the new matter rejections. That is, there is no discussion in the originally filed specification or drawings for such dimensions or features with DH and the height of the strip with perforations in amended Figure 2 seemingly contradicting DH and in amended Figure 4. There is no discussion of how a perforation pattern is structurally within the text of the specification other than it is “optimized”, no edge regions are described in the original specification. 
Applicant argues that the strip having three disclosed structural characteristics of a strip thickness, the composition of the strip being a blend of HDPE and a polyamide, and an optimized perforation pattern is enough to overcome the enablement rejection. Applicant further argues that the new limitations to claims 1 and 4 (not present in independent claim 19) add a region above and below the perforation pattern which is free of perforations further alleviates the enablement rejection. 
The argument is not found persuasive as it does not address the crux of enablement rejection which is the broad scope, the lack of working examples, and the lack of guidance for aforementioned “optimized pattern”. The specification and the claims do not give any details as to what perforation pattern would result in the claimed properties, which are numerous, such as perforation size, shape, distance between perforations, perforation coverage, and mixtures of shapes and how they relate to the claimed properties, but merely states that the pattern is “optimized”. The specification also states that the cell walls can be perforated and/or embossed, which implies the perforations are optional (Applicant’s PGpub: par. 0029). Thus, the breadth of the claims is very broad and the burden is high for one of ordinary skill in the art to test the numerous possibilities to arrive at the claimed properties. The specification nor the figures alleviates the concern and provides no scaling or dimensions or any information as to the perforation patterns dimensions. The specification states that the figures, are stated to be merely schematic representations based on convenience and the ease of demonstrating the present disclosure and are not intended to indicate relative size and dimensions of the devices or components thereof (Applicant’s PGpub: par. 0019). Thus, the figures are not found to provide sufficient guidance to one of ordinary skill in the art to construct the claimed perforation patterns meeting the claimed tests and properties without undue burden and do not alleviate the concerns.
It is further noted that other concerns relating to the other wands factors, see the enablement rejection above, were explained in detail in the previous Final Rejection mailed 09/22/2021. Please refer to the “Response to Arguments” section for further details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783